Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Requirement for Restriction in the reply filed on 23 August 2022 is acknowledged.  The traversal is on the ground(s) that Examiner has not met the burden set forth in the MPEP.  This is not persuasive because Applicant argues that the burden for restriction requires that Examiner show that “there is no product or process that would infringe both of the inventions”, see pg. 3 of remarks filed 23 August 2022 (emphasis removed). However, the standard exclusivity and use together is applied to the inventions “as claimed”. Applicant’s two inventions as claimed do not overlap in scope, the procedures that are detailed in the charging to operation state do not overlap with the procedures that are required for a controller transitioning from an operation state to a charging state.  Applicant does not point to any claim language that would dispute this point. If the claims were drafted to include a single claim that provided for both procedures within a single controller then these inventions would be subcombinations usable together.  With the claims present in this application, Examiner has properly restricted the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2015/0130623 by Robinson.
Regarding claim 1, Robinson discloses in a computing device (10) configured to operate with a controller (20), a method for controller operation, comprising: detecting a change in a state of the controller from a charging state to an operation state with the computing device (para. 27-30 – see notification sent by controller and detected by mobile computing device regarding charging state ending and configuration to receive indications from mobile computing device); changing a state of the computing device from a controller charging state to a controller operation state in response to detecting the change in the state of the controller (para. 27-30 – see change in state regarding operation of controller); receiving an input from the controller with the computing device (para. 31 – see receiving a message regarding connection to the power source); sending a visual indication of the input to a display device (para. 31 – see displaying the indication).
Regarding claims 23 and 25, these claims are rejected as discussed above regarding claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2019/0369842; US-2018/0359246; US-2018/0071634; US-2021/0402301
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715